DETAILED ACTION

The preliminary amendment filed on October 9, 2019 has been considered.

	Specification

The disclosure is objected to because of the following informalities: “servlet 202” (paragraph 0034, line 3) should be – servlet 210 --.
Appropriate correction is required.
The abstract of the disclosure is objected to because “63003146 v1” (last line) should be deleted.  Correction is required.  See MPEP § 608.01(b).

	Claim Objections

Claims 28, 31-33, and 40 are objected to because of the following informalities:
- claim 28, “a test administration” (lines 8-9) should be -- the remote test administration --.
- claim 31, “a common facility” (line 2) should be related to “a data center” (claim 26, line 3) (see Fig. 2).
- claim 32, “the one or more test loads -- (lines 3-4) lack antecedent basis, should be changed to – the test load --.

- claim 40, the load generator tier (line 4) should be related to, but not distinct from, the one or more load generators (see Tier 2, reference 210, Fig. 2); determine whether another test load is being applied to the subject system (line 7) should be from/based on the instruction (see US 10,444,744, column 13, line 64 – column 14, line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 45, “specification of an exclusive load specifies whether other loads, or loads meeting a load size, may be applied on the system at a same time” is indefinite because it seems to contradict the definition of exclusive “a load is exclusive if it is required to be applied without another load (or without a load exceeding certain 

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 26 recites an abstract idea of “translating … the generic instructions to application-specific instructions” (mental process). Claim 33 recites an abstract idea of “determining that another test load is not being applied to the subject system” (mental concept). Claim 40 recites an abstract idea of “determine whether another test load is being applied to the subject system” (mental concept). 
Under prong 2, step 2A, in claim 26, the abstract idea is integrated into a practical application of “sending the (translated) application-specific instructions to the at least one system in the data center, the application-specific instructions causing the at least one system to perform one or more actions according to the application-specific instructions”. In claim 33, the abstract idea is integrated into a practical application of “instructing … a particular load-generating application of a plurality of load-generating applications to apply one or more test loads to the subject system based at least in part on the one or more parameters”. In claim 40, the abstract idea is integrated into a practical application of “apply at least a portion of the test load on the subject system 
Accordingly, claims 26, 33, and 40 and their dependent claims 27-32, 34-39, and 41-45, respectively, are patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-12, 14-19, 22, and 24 of U.S. Patent No. 10,444,744 (to Arguelles et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Arguelles et al. anticipates the instant claims:
26.  A method (claim 1; claim 22), comprising:
	receiving, at a load generator tier, an instruction to perform a test on at least one system in a data center (claim 1, lines 5-8; claim 22, lines 4-6);
	extracting, from the instruction by one or more computers of the load generator tier, one or more parameters for applying a test load (claim 1, lines 11-14; claim 22, lines 7-10);

	translating, by the one or more application-specific load generators, the generic instructions to application-specific instructions (claim 1, lines 21-22; claim 22, lines 14-16); and
	sending the application-specific instructions to the at least one system in the data center, the application-specific instructions causing the at least one system to perform one or more actions according to the application-specific instructions (claim 1, lines 23-28; claim 22, lines 19-20). 
 
27.  The method of claim 26, wherein said receiving the instruction to perform the test comprises:
	receiving the instruction from a remote test administration device located at a geographic location different from a geographic location of the data center (claim 2), or 
	receiving an asynchronous instruction that corresponds to a web service call (claim 3). 
 
28.  The method of claim 26,
	wherein said receiving the instruction to perform the test comprises receiving the instruction from a remote test administration device; and
	the method further comprising:

		in response to determining that one or more conditions for the test have been met, providing, by the load generator tier to a test administration device, one or more results of the test (claim 1, lines 31-34). 
 
29.  The method of claim 28, wherein said providing the one or more results comprises providing one or more latency values or providing a number of error messages (claim 5). 
 
30.  The method of claim 26, wherein said extracting the one or more parameters 
comprises extracting parameters that specify at least one of:
	a target number of transactions in a time period (claim 1, lines 14-15) or
	a target number of concurrent connections (claim 1, lines 14, 16). 
 
31.  The method of claim 26, further comprising receiving one or more test results from the at least one system via a local connection of a common facility that includes the load generator tier and the at least one system (claim 9).
 
32.  The method of claim 26, further comprising: instructing a different application-specific load generator of the one or more application-specific load generators to apply a different portion of the one or more test loads (claim 24). 
 

	receiving, at a load generator tier, an instruction to perform a test on a subject system (claim 7, lines 6-7; claim 16, lines 11-15);
	extracting, from the instruction by the load generator tier, one or more parameters (claim 7, lines 11-12; claim 16, lines 15-19); and
	based at least in part on determining that another test load is not being applied to the subject system (claim 7, lines 16-17; claim 16, lines 20-21), instructing, by the load generator tier, a particular load-generating application of a plurality of load-generating applications to apply one or more test loads to the subject system based at least in part on the one or more parameters (claim 7, lines 17-21; claim 16, lines 20-26). 
 
34.  The method of claim 33, wherein the one or more parameters specify at least one of:
	concurrent connections to the subject system, or a number of transactions during a time period (claim 8). 
 
35.  The method of claim 33, further comprising receiving one or more test results from the subject system via a local connection of a common facility that includes the load generator tier and the subject system (claim 9). 
 
36.  The method of claim 33, wherein said instructing the particular load-generating application to apply one or more test loads comprises instructing the particular load-
 
37.  The method of claim 33, wherein the plurality of load-generating applications comprise application-specific load generators and the method further comprises, in response to the parameters, instructing, using one or more computers of the load generator tier, one or more application-specific load generators to apply respective different portions of the one or more test loads to the subject system (claim 18). 
 
38.  The method of claim 37, wherein the application-specific load generators include a plurality of application-specific load generators that have different respective internet protocol (IP) addresses (claim 19). 
 
39.  The method of claim 33, wherein instructing the particular load generating application comprises communicating with a common facility that includes the particular load generating application, and the method further comprises receiving the results based on communicating with the common facility that  includes the subject system (claim 9). 
 
40.  A system (claim 11; claim 16), comprising:
	one or more load generators, wherein each of the one or more load generators is configured to apply a test load on a subject system (claim 11, lines 2-4; claim 16, lines 11-15);  
distinct from the one or more load generators, 
configured to (claim 11, lines 5-7; claim 16, lines 11-13):
		receive test administration instructions that specify whether the one or more test loads include an exclusive load (claim 11, lines 8-12; claim 16, lines 11-17);
		determine whether another test load is being applied to the subject system (claim 11, lines 13-14; claim 16, lines 18-19);
		for a determination that another test load is not being applied to the subject system (claim 11, lines 15-16; claim 16, lines 20-21), cause a particular load generator of the one or more load generators to apply at least a portion of the test load on the subject system based at least in part on the test administration instructions (claim 11, lines 17-20; claim 16, lines 22-26); and
		for a determination that another test load is being applied to the subject system, queue or otherwise delay the exclusive test load (claim 11, lines 21-23; claim 16, lines 27-29). 
 
41.  The system of claim 40, wherein the test administration instructions specify:
	a number of transactions per a time period for the test load (claim 12), or
	a number of concurrent connections to the subject system for the test load (claim 13). 
 
42.  The system of claim 40, wherein the load generator tier includes a plurality of load generator servers configured to communicate with respective load generators of the 
 
43.  The system of claim 42, wherein the respective load generators are configured to, responsive to the communications from the plurality of load generator servers, apply respective portions of the test load from respective network addresses (claim 15). 
 
44.  The system of claim 40, the load generator tier further comprising an interface configured to receive the test administration instructions via a web service call (claim 17). 

	Allowable Subject Matter

Claims 26-45 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejections and the rejection under 35 U.S.C. 112(b), set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein the method and system comprising translating, by the one or more application-specific load generators, the generic instructions to application-specific instructions; and sending the application-specific .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scarlat et al. (US 2002/0177977) discloses a load testing system comprises multiple load testing servers that are configured to apply a load to a target web site, or other target server system, remotely over the Internet (Abstract, lines 1-3).

Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862                                                                                                                                                                                            	October 19, 2021